Simmons, C. J.
1. The action being upon an account for the price of guano, a plea which did not state that the seller had failed to comply with the requirements of the law as to the sale of commercial fertilizers, but merely alleged that the guano was not merchantable and reasonably suited for the purposes intended, that the defendant had used it on his crops in a proper manner and that the same were properly cultivated and the seasons reasonably good, but on account of the worthlessness of the guano as a fertilizer it failed to benefit his crops, by reason of which the consideration of the contract of sale totally failed, was properly stricken on demurrer. Scott v. McDonald, 83 Ga. 28, and cases cited.
2. In such case there was no error in rejecting an amended plea to the effect that the guano did not contain the ingredients indicated by the analysis branded on the sacks in which it was contained. The vices of the amended plea were, that it failed to state what *757were the ingredients so indicated, and that it omitted the word “substantially” in the averment that the guano failed to contain such ingredients. Code, 21553(b); Acts 1890-1891, vol. 1, p. 144.
April 8, 1895.
By two Justices.
Brought forward from the last term.
Appeal. Before Judge Janes. Paulding superior court. January term, 1894.
Gr. P. Roberts, for plaintiff' in error.
L. M. Washington and. A. L. Bartlett, contra.

Judgment affirmed.